Citation Nr: 1114749	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-37 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 60 percent for postoperative hemigastrectomy and vagotomy for a duodenal ulcer with resection of the small bowel.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1949 to April 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded the case for further action by the originating agency in January 2010 and June 2010.  The case has now returned to the Board for further appellate action.

In August 2007, the Veteran testified before a hearing officer at the RO.  A transcript of this hearing is of record.

The issue of entitlement to a clothing allowance was referred by the Board in its June 2010 remand.  This discrete issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and it is again referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a hemigastrectomy and vagotomy for a duodenal ulcer manifest daily belching, bloating, nausea, and weakness with periods of diarrhea and incapacitation; there is no marginal ulcer or colitis and the Veteran is not malnourished or totally incapacitated. 


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for postoperative hemigastrectomy and vagotomy for a duodenal ulcer with resection of the small bowel have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7305-7308, 7323 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for a duodenal ulcer was granted in a November 1957 rating decision with an initial 10 percent evaluation assigned, effective May 23, 1957.  The current 60 percent evaluation was assigned in an April 1974 rating decision, effective February 1, 1974, and the disability was also recharacterized as postoperative residuals of a hemigastrectomy and vagotomy for a duodenal ulcer.  The Veteran contends that an increased rating is warranted as his disability has worsened.    

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is currently rated as 60 percent disabling under Diagnostic Code 7308 for evaluating postgastrectomy syndrome.  This is the maximum rating possible under this diagnostic code, and also the maximum rating allowable for evaluating a duodenal ulcer under Diagnostic Code 7305 and gastritis under Diagnostic Code 7307.  Thus, increased schedular ratings are not possible under these diagnostic codes.  

Total ratings are possible under Diagnostic Codes 7306 and 7323 for rating marginal (gastrojejunal) ulcers and colitis.  A 100 percent schedular rating is assigned for marginal ulcers which are pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated.  38 C.F.R. § 4.114, Diagnostic Code 7306.  A total rating for colitis is assigned for symptoms that are pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as a liver abscess. 38 C.F.R. § 4.114, Diagnostic Code 7323.

The Board finds that the Veteran's disability has not most nearly approximated the  criteria associated with a 100 percent rating.  The Veteran's primary disability has been consistently diagnosed as a duodenal, rather than marginal, ulcer and there is no evidence of colitis at anytime during the claims period.  Additionally, the Veteran has not manifested the symptoms associated with a total rating under Diagnostic Codes 7306 and 7323 during the applicable period.  Treatment records from the West Roxbury VA Medical Center (VAMC) are almost entirely negative for evidence of gastrointestinal symptoms or complaints stemming from the Veteran's duodenal ulcer and surgery, and there have been no documented findings of vomiting, melena, hematemesis, malnutrition, general debility, or serious complications. 

Upon VA examination in July 2010, the Veteran reported having 4 periods of incapacitation per year due to gastrointestinal problems lasting approximately one day each, but he was clearly not totally incapacitated due to residual ulcer problems.  Furthermore, the July 2010 VA examiner specifically found that the Veteran's weight had stabilized over the last ten years and there were no signs of definitive impairment to health or malnutrition.  There was also no recent upper endoscopy demonstrating the presence of a persistent duodenal ulcer.  The VA examiner characterized the Veteran's symptoms from the duodenal ulcer and postgastrectomy as severe, but this level of severity is contemplated by the currently assigned 60 percent evaluation under Diagnostic Code 7308.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of a hemigastrectomy and vagotomy for a duodenal ulcer are manifested by severe symptoms such as daily belching, bloating, nausea, weakness, and more intermittent periods of diarrhea and incapacitation.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While notice of the Dingess elements was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in the February 2011 supplemental statement of the case (SSOC).  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, and records of VA treatment.  

The Board also finds that VA has complied with the January 2010 and June 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, treatment records from the West Rochester VAMC dating from September 2005 to November 2010 were associated with the claims file.  In addition, the Veteran was contacted in a January 2010 letter and specifically asked to provide a medical release to allow VA to obtain pertinent treatment records from Dr. Mansnerus and the Vet Center.  No response to this request was received.  The Veteran was also provided an appropriate VA examination in July 2010 in accordance with the remand orders of the Board.  The case was then readjudicated in a February 2011 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 60 percent for postoperative hemigastrectomy and vagotomy for a duodenal ulcer with resection of the small bowel is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


